 1

 2

 3                         UNITED STATES DISTRICT COURT
 4                               EASTERN DISTRICT OF CALIFORNIA

 5

 6    GARLAND A. JONES,                                  No. 1:17-cv-00281-LJO-SKO (PC)

 7                        Plaintiff,                     ORDER ON PLAINTIFF’S MOTION FOR
                                                         COPIES OF LOCAL RULES
 8             v.
                                                         (Doc. 36)
 9    MAILROOM OFFICIALS, et al.,
10                        Defendants.
11

12            Plaintiff filed a motion requesting copies of the Local Rules of Practice in each of the four

13   districts of California. (Doc. 36.) This Court does not provide copies of the local rules to

14   litigants. The Eastern District of California Local Rules are available on the Court website at

15   www.caed.uscourts.gov. Plaintiff must contact the other District Courts to ascertain how to

16   obtain access to their local rules. Accordingly, it is HEREBY ORDERED that, Plaintiff’s motion

17   for copies of the local rules of the District Courts within this state, filed on August 21, 2019,

18   (Doc. 36), is DENIED.

19   IT IS SO ORDERED.
20
     Dated:     September 3, 2019                                    /s/   Sheila K. Oberto              .
21                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                         1
